IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

THE STATE OF WASHINGTON,
                                                DIVISION ONE                   ^
                      Respondent,
                                                No. 73919-1-1                  ^
              v.
                                                UNPUBLISHED OPINION            £:
TRAVIS V. GRANT

                      Appellant.                FILED: January 23, 2017


       Dwyer, J. — The State concedes error in this appeal. We accept the

State's concession.

       The State concedes that defense counsel provided ineffective
       assistance of counsel in failing to object to imposition of some of
       the fees and for failing to inform the court that some ofthem weren't
       mandatory upon a showing of indigency. The matter should be
       remanded for a hearing regarding all legal financial obligations.

Br. of Resp't at 2.

       "Therefore, this matter should be remanded for the court to re-address the
imposition of legal financial obligations on both the DUI and felony convictions."
Br. of Resp't at 7. We agree. This is the remedy that we afford.
No. 73919-1-1/2


      Reversed and remanded.




We concur:




Q.,j^J^m                       fyJcet^




                               2-